DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 20 recites “the platform is configured to present…” There is insufficient antecedent basis for this limitation in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 10, 14, 16-18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeLUCA, B. (US 2015/0339638A1 (“DeLUCA”)) in view of Cardinal et al. (US 9,665,818B1 (“Cardinal”)). 
Regarding claims 1, 10 and 19,  DeLUCA teaches a platform with autonomous payment routing (DeLUCA: Fig. 1; ¶¶20, 27), said platform comprising a [device] (DeLUCA: Fig. 1, 'device 102', Fig. 2 'client device 202'; ¶¶28, 56) that comprises: a microprocessor; a display screen; a power source for the microprocessor and the display screen; an input element configured to receive user input; a wireless communication element configured to provide wireless communication between the smart card and a central system and/or payment gateway; and a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor, are configured to (DeLUCA: Fig. 1, Fig. 2 'client device 202', Fig. 3A; ¶¶22, 28, 30, 56-58):
access a digital contact directory associated with a user of the smart card, each contact in the directory associated with a name and a phone number; (DeLUCA: Fig. 1, Fig. 3E, Fig. 4, step 401; ¶¶24, 70)
store in the memory a database of contacts accessed from the directory; (DeLUCA: ¶¶24, 33)
receive a request, via the input element, to reroute a payment via an alternate payment channel (DeLUCA: Fig. 3A, 'social cash 103', Fig. 4, step 402; ¶¶30, 35, 71), said payment comprising a recipient and an amount (DeLUCA: Fig. 3B, Fig. 3E; ¶¶35, 71), and said alternate payment channel originating from an account associated with one of the contacts in the database  (DeLUCA: Fig. 3A, 'social cash 302', Fig. 3C; ¶¶31-32, 43); 
display, on the display screen, confirmation of the request; (DeLUCA: Fig. 3E, 'Ping Brian 314, Fig. 3G'; ¶¶46-47)
resolve, via the wireless communication element, routing information for the account; (DeLUCA: Fig. 4, steps 403/405, Fig. 3H, item 327; ¶¶31-32, 49, 51, 73, 76)
transmit, to an administrator of the account, a request for authorization to reroute the payment (DeLUCA: Fig. 1, Fig. 4, steps 405, Fig. 3H, item 327; ¶¶31-32, 49, 51, 76); and when authorization is received, execute the payment via the alternate payment channel. (DeLUCA: Fig. 3H, item 327,  Fig. 4, steps 406; ¶¶49, 51, 77)
Additionally, for claim 19, DeLUCA teaches a system with autonomous payment routing, said system comprising a first and a second [devices] (DeLUCA: Fig. 1, 'Device 102a' 'Device 102b'; ¶¶20, 27). Also, DeLUCA teaches:
transmit, to an administrator of the account, a request for authorization to reroute the payment (DeLUCA: ¶30), wherein, when the administrator of the account is associated with the second smart card (DeLUCA: ¶30), said transmitting the request comprising displaying the request on a display screen of the second smart card; (DeLUCA: Fig. 3I, 'device 102b' ('second device'), item 330; ¶50)
However, DeLUCA does not explicitly disclose the device as a smart card. In the same field of endeavor, Cardinal discloses: 
a smart card that comprises: (Cardinal: Fig. 1A, 'Smart Card 100'; 11:12-16, 12:3-6)
a microprocessor; (Cardinal: Fig. 1A, 'Software Chip 109'; 5:22-29, 11:12-16, 12:38-47)
a display screen;  (Cardinal: Fig. 4; 5:53-58, 11:12-16, 12:3-14, 13:15-22, 16:35-40)
a power source for the microprocessor and the camera; (Cardinal: Fig. 1A, 'Solar Panel Layer 103', 'Battery Layer 105'; 6:48-53, 7:4-8, 11:12-16,, 12:25-37)
an input element configured to receive user input; (Cardinal: 5:30-35)
a wireless communication element configured to provide wireless communication between the smart card and a payment gateway; and (Cardinal: Fig. 1A, 'Communication Circuit 111'; 5:14-21, 5:59-6:16,  6:36-47, 11:12-16, 12:51-57)
a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor (Cardinal: 5:36-44, 6:36-47, 11:12-16,  12:38-47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and the system of DeLUCA to substitute the smart card of Cardinal for the device of DeLUCA, because doing so only involves simple substation of one known device for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
With respect to claim 10, the platform of claim 1 performs the method of claim 10. As such, the limitations of claim 10 are rejected based on the same rational as claim 1 set forth above.
Regarding claims 5 and 14, DeLUCA in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 5 being dependent of claim 1, claim 14 being dependent of claim 10. Furthermore,
DeLUCA teaches 
wherein the digital contact directory is cloud-based. (DeLUCA: Fig. 1, 'social networking site 110'; ¶¶24, 32)
Regarding claims 7 and 16, DeLUCA in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 7 being dependent of claim 1, claim 16 being dependent of claim 10. Furthermore,
Cardinal teaches
wherein the smart card comprises a touchscreen that comprises the display screen and the tactile sensor. (Cardinal: 5:30-31, 11:12-16, 12:3-14, 16:46-53)
Regarding claims 8 and 17, DeLUCA in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 8 being dependent of claim 1, claim 17 being dependent of claim 10. Furthermore,
Cardinal teaches 
wherein the smart card comprises a housing made from metal and/or plastic, and the housing has dimensions confirming to the ISO/IEC 7810 ID-1 standard being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters.  (Cardinal: Fig. 14B; 3:11-20, 14:45-51, 18:20-25)
Regarding claims 9 and 18, DeLUCA in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 9 being dependent of claim 1, claim 18 being dependent of claim 10. Furthermore,
Cardinal teaches 
the wireless communication element is a nano wireless network interface card ("NIC"); (Cardinal: 5:14-21)
the power source is rechargeable via solar energy, inductive charging, and/or a charging port; and (Cardinal: Fig. 1, 'Solar Panel Layer 103', Fig. 5 'Solar Panels 501'; 6:48-53, 7:4-8, 12:25-37)
the microprocessor, the power source, the wireless communication element, and the memory are embedded in the smart card.  (Cardinal: Fig. 1A, 'Smart Card 100'; 11:12-16, 12:3-6)
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeLUCA in view of Cardinal as applied to claims 1 and 10 further in view of Harmon, E. (US 10,839,656B1 (“Harmon”)).
Regarding claims 2 and 11, DeLUCA in view of Cardinal teaches the platform of claim 1 and  the method of claim 10, as claim 2 being dependent of claim 1 and claim 11 being dependent of claim 10. Furthermore, 
DeLUCA teaches the device is further configured to automatically trigger an alert and the alert comprises a message displayed on the display screen, and the message includes a prompt for entering a request to reroute the payment; (DeLUCA: Fig. 3E; ¶¶47)
DeLUCA does not explicitly teach:
…an alert when the amount of the payment exceeds a predetermined threshold, wherein: exceeding the predetermined threshold comprises a scenario wherein the amount of the payment exceeds a predetermined percentage of a balance associated with the user and a scenario wherein the amount of the payment subtracted from the balance leaves a remaining balance that is below a predetermined safe remaining balance; and
Harmon teaches:
…automatically trigger an alert when the amount of the payment exceeds a predetermined threshold (Harmon: 8:4-23), wherein: exceeding the predetermined threshold comprises a scenario wherein the amount of the payment exceeds a predetermined percentage of a balance associated with the user and a scenario wherein the amount of the payment subtracted from the balance leaves a remaining balance that is below a predetermined safe remaining balance; (Harmon: 7:44-8:23; claims 2-9)
the alert comprises a message displayed on the display screen (Harmon: 8:56-9:14, 17:59-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLUCA in view of Cardinal to include the support of configurable threshold settings for triggering an alert, as disclosed in Harmon, to facilitate efficient and accurate alert generation (Harmon: 20:19-20).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DeLUCA in view of Cardinal as applied to claims 1 and 10 further in view of Pizza et al.  (US 11,049,153B2 (“Pizza”)).
Regarding claims 3 and 12, DeLUCA in view of Cardinal teaches the platform of claim 1 and  the method of claim 10, as claim 3 being dependent of claim 1 and claim 12 being dependent of claim 10. Furthermore, 
DeLUCA teaches:
further comprising an…recommendation engine (DeLUCA: Fig. 1, 'contacts processor 111''transaction processor 105' 'location processor 104'; ¶¶21, 32-33, 35), said recommendation engine configured to generate a recommended list of contacts, said recommended list that is a subset of the database of contacts stored in the memory, (DeLUCA: Fig. 1, 'contacts processor 111''transaction processor 105' 'location processor 104'; ¶¶21, 32-33, 35) wherein:
the recommendation engine generates the recommended list of contacts based on one or more factors that indicate an increased probability of successful authorization to reroute the payment, said one or more factors comprising an account balance of the contact, a relationship between the user and the contact, and a history of successful authorizations by the contact; and (DeLUCA: Fig. 3B/3C/3D; ¶¶24, 37, 42-43)
the platform is configured to present the recommended list on the display screen when the request to reroute the payment is received. (DeLUCA: Fig. 1; ¶¶32-33, 35)
DeLUCA teaches a recommendation engine (DeLUCA: Fig. 1, 'contacts processor 111''transaction processor 105' 'location processor 104'; ¶¶21, 32-33, 35) but does not explicitly teach that the recommendation engine is an artificial-intelligence (AI)-based. 
Pizza teaches an artificial-intelligence based recommendation engine. (Pizza: 2:49-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLUCA in view of Cardinal to include the support of generation of recommendations using a recommendation engine that is artificial intelligence based, as disclosed in Pizza, for determining, through artificial intelligence, interests of users (Pizza: Abstract, lines 3-4).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeLUCA in view of Cardinal as applied to claims 1 and 10 further in view of Gilliam et al (US 11,373,182B2 (“Gilliam”)).
Regarding claims 4 and 13, DeLUCA in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 4 being dependent of claim 1, claim 13 being dependent of claim 10. Furthermore,
DeLUCA teaches wherein the resolving the routing information for the account (DeLUCA: Fig. 4, steps 403/405, Fig. 3H, item 327; ¶¶31-32, 49, 51, 73, 76) comprises: searching a plurality of financial institutions for the account (DeLUCA: ¶¶49-51) …
DeLUCA in view of Cardinal does not explicitly teach:
…by providing the name and phone number of the contact associated with the account, and, when the search locates the account at one of the financial institutions, relaying, to the one of the financial institutions, the authorization of the administrator to reroute the payment. 
However, in the same field of endeavor, Gillam teaches:
searching a plurality of financial institutions for the account by providing the name and phone number of the contact associated with the account, and, when the search locates the account at one of the financial institutions, relaying, to the one of the financial institutions, the authorization of the administrator to reroute the payment. (Gillaim: 18:15-19, 18:43-58, 19:8-17, 19:18-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLUCA in view of Cardinal to include the support of searching the account’s financial institution for payment rerouting, as disclosed in Gillam, for securely transferring funds over an electronic money transfer network (Gillam: 1:25-26).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeLUCA in view of Cardinal as applied to claims 1 and 10 further in view of Hendrick et al (US 2017/0289127A1 (“Hendrick”)).
Regarding claims 6 and 15, DeLUCA in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 7 being dependent of claim 5, claim 16 being dependent of claim 14. Furthermore,
DeLUCA teaches 
wherein the authorization comprises entry of [confirmation]. (DeLUCA: Fig. 3G, item 324; ¶47)
However, DeLUCA in view of Cardinal does not explicitly teach the entry of a personal identification number for the authorization.
Hendrick teaches:
wherein the authorization comprises entry of a personal identification number (PIN). (Hendrick: Fig. 1, item 6/7; ¶4 (by disclosing PIN number activation/authorization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLUCA in view of Cardinal to include the support of entry of PIN for the authorization, as disclosed in Hendrick, to mitigate fraud with payment cards (Hendrick: ¶14).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DeLUCA in view of Cardinal as applied to claim 19 further in view of Harmon, E. (US 10,839,656B1 (“Harmon”)), Pizza et al.  (US 11,049,153B2 (“Pizza”)) and Gilliam et al (US 11,373,182B2 (“Gilliam”)).
Regarding claim 20, DeLUCA in view of Cardinal teaches the system of claim 19, claim 20 being dependent of claim 19. Furthermore, 
DeLUCA teaches the device is further configured to automatically trigger an alert and the alert comprises a message displayed on the display screen, and the message includes a prompt for entering a request to reroute the payment; (DeLUCA: Fig. 3E; ¶¶47). Also DeLUCA teaches:
further comprising an…recommendation engine (DeLUCA: Fig. 1, 'contacts processor 111''transaction processor 105' 'location processor 104'; ¶¶21, 32-33, 35), said recommendation engine configured to generate a recommended list of contacts, said recommended list that is a subset of the database of contacts stored in the memory, (DeLUCA: Fig. 1, 'contacts processor 111''transaction processor 105' 'location processor 104'; ¶¶21, 32-33, 35) wherein:
the recommendation engine generates the recommended list of contacts based on one or more factors that indicate an increased probability of successful authorization to reroute the payment, said one or more factors comprising an account balance of the contact, a relationship between the user and the contact, and a history of successful authorizations by the contact; and (DeLUCA: Fig. 3B/3C/3D; ¶¶24, 37, 42-43)
the platform is configured to present the recommended list on the display screen when the request to reroute the payment is received. (DeLUCA: Fig. 1; ¶¶32-33, 35)
wherein the resolving the routing information for the account comprises:  (DeLUCA: Fig. 4, steps 403/405, Fig. 3H, item 327; ¶¶31-32, 49, 51, 73, 76) searching a plurality of financial institutions for the account (DeLUCA: ¶¶49-51)….
DeLUCA does not explicitly teach:
…an alert when the amount of the payment exceeds a predetermined threshold, wherein: exceeding the predetermined threshold comprises a scenario wherein the amount of the payment exceeds a predetermined percentage of a balance associated with the user and a scenario wherein the amount of the payment subtracted from the balance leaves a remaining balance that is below a predetermined safe remaining balance; and
Harmon teaches:
…automatically trigger an alert when the amount of the payment exceeds a predetermined threshold (Harmon: 8:4-23), wherein: exceeding the predetermined threshold comprises a scenario wherein the amount of the payment exceeds a predetermined percentage of a balance associated with the user and a scenario wherein the amount of the payment subtracted from the balance leaves a remaining balance that is below a predetermined safe remaining balance; (Harmon: 7:44-8:23; claims 2-9)
the alert comprises a message displayed on the display screen (Harmon: 8:56-9:14, 17:59-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLUCA in view of Cardinal to include the support of configurable threshold settings for triggering an alert, as disclosed in Harmon, to facilitate efficient and accurate alert generation (Harmon: 20:19-20).
DeLUCA teaches a recommendation engine (DeLUCA: Fig. 1, 'contacts processor 111''transaction processor 105' 'location processor 104'; ¶¶21, 32-33, 35). DeLUCA in view of Cardinal and Harmon does not explicitly teach that the recommendation engine is an artificial-intelligence (AI)-based. 
Pizza teaches an artificial-intelligence based recommendation engine. (Pizza: 2:49-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLUCA in view of Cardinal and Harmon to include the support of generation of recommendations using a recommendation engine that is artificial intelligence based, as disclosed in Pizza, for determining, through artificial intelligence, interests of users (Pizza: Abstract, lines 3-4).
DeLUCA teaches wherein the resolving the routing information for the account (DeLUCA: Fig. 4, steps 403/405, Fig. 3H, item 327; ¶¶31-32, 49, 51, 73, 76) comprises: searching a plurality of financial institutions for the account (DeLUCA: ¶¶49-51) …
DeLUCA in view of Cardinal and Harmon does not explicitly teach:
…by providing the name and phone number of the contact associated with the account, and, when the search locates the account at one of the financial institutions, relaying, to the one of the financial institutions, the authorization of the administrator to reroute the payment. 
However, in the same field of endeavor, Gillam teaches:
searching a plurality of financial institutions for the account by providing the name and phone number of the contact associated with the account, and, when the search locates the account at one of the financial institutions, relaying, to the one of the financial institutions, the authorization of the administrator to reroute the payment. (Gillaim: 18:15-19, 18:43-58, 19:8-17, 19:18-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLUCA in view of Cardinal, Harmon and Pizza to include the support of searching the account’s financial institution for payment rerouting, as disclosed in Gillam, for securely transferring funds over an electronic money transfer network (Gillam: 1:25-26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
England (US 2018/0330356A1) teaches peer-to-peer mobile transmissions using virtual personas.
LAW et al. (US 2019/0286805A1) teaches secure tamper resistant smart card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685